Rao, Chief Judge:
Before the court for determination is the proper dutiable value of certain seamless steel casing and seamless steel line pipe covered by the appeals for reappraisement enumerated in the schedule attached to and made a part of this decision.
The parties have stipulated and agreed to the following facts:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto that the merchandise consists of seamless steel casing and seamless steel line pipe, exported from France after February 27, 1958, and that said merchandise is not on the list of articles from which the application of the Customs Simplification Act of 1956 is withheld (T.D. 54521).
IT IS FURTHER STIPULATED AND AGREED that the' prices at the time of exportation to the United States of the merchandise undergoing appraisement at which such or similar merchandise was freely sold, or in the absence of sales, offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, were the invoice unit price less $3.70 per metric ton for such casing and line pipe.
IT IS FURTHER STIPULATED AND AGREED that these appeals be submitted on this stipulation and be limited to merchandise described as casing and line pipe and abandoned as to merchandise described as liners.
Upon the agreed facts of record, the court finds and holds that export value as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis of value for the seamless steel casing and seamless steel line pipe in issue and that said value was the invoice unit price, less $3.70 per metric ton for such casing and line pipe. Insofar as the appeals for reappraisement relate to other merchandise, said appeals having been abandoned, are dismissed.
Judgment will issue accordingly.